Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply received on June 30, 2021 has been entered. Applicant's amendments/remarks have been fully considered. Claims 2 and 11 had been canceled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner initiated a telephone interview with Jiaping Liu on Aug. 12, 2021 for this examiner's amendment, and we fundamentally agreed upon the following changes on claims 1, 3, 5, 8, 14, 17 and 19 as follow:

Claim 1 (Currently Amended) A method for controlling operating frequency for a wireless power charging system, comprising: 
driving a transmitter coil at a wireless power transmitter under an operating frequency and an input voltage by: 
	determining a characteristic parameter of the transmitter coil or [[the]]a receiver coil, 
	retrieving, from [[the]]a lookup table, a target operating frequency corresponding to the characteristic parameter, 

	configuring the operating frequency as the target operating frequency; 
receiving, from a wireless power receiver having [[a]]the receiver coil that receives wireless power from the transmitter coil, deadtime information at the wireless power receiver; 
determining, based on the received deadtime information or the operating frequency, whether the operating frequency deviates from a target operating frequency range; and 
adjusting one or both of the operating frequency or the input voltage thereby causing the operating frequency to fall within the target operating frequency range.

Claim 3 (Currently Amended) The method of claim 1, further comprising: obtaining [[an]]the input voltage from a power supply that provides a voltage range with an adjustment resolution.

Claim 5 (Currently Amended) The method of claim 1, wherein the determining, based on the received deadtime information or the operating frequency, whether the operating frequency deviates from the target operating frequency range comprises: 
retrieving [[a]]the target operating frequency from [[a]]the lookup table stored at a memory of the wireless power transmitter; and 


Claim 8 (Currently Amended) A device for controlling operating frequency for a wireless power charging system, comprising: 
a memory configured to store a lookup table that stores a characteristic parameter of [[the]]a transmitter coil or [[the]]a receiver coil, and a target operating frequency corresponding to the characteristic parameter, wherein the target operating frequency is previously determined, from a set of operating frequencies, that achieves a lowest root mean square value of currents and voltages at [[the]]a wireless power transmitter under a same wireless power receiver output power; 
[[a]]the transmitter coil driven under an operating frequency and an input voltage; 
a communication interface configured to receive, from a wireless power receiver having [[a]]the receiver coil that receives wireless power from the transmitter coil, deadtime information at the wireless power receiver; and 
a controller configured to: 
determine, based on the received deadtime information or the operating frequency, whether the operating frequency deviates from a target operating frequency range; and 
adjust one or both of the operating frequency or the input voltage thereby causing the operating frequency to fall within the target operating frequency range.


retrieving [[a]]the target operating frequency from [[a]]the lookup table stored at the memory of the wireless power transmitter; and 
determining whether the operating frequency falls within a range around the target operating frequency.

Claim 17 (Currently Amended) A system for controlling operating frequency for a wireless power charging system, comprising: 
means for driving a transmitter coil at a wireless power transmitter under an operating frequency and an input voltage by: 
determining a characteristic parameter of the transmitter coil or [[the]]a receiver coil, 
retrieving, from [[the]]a lookup table, a target operating frequency corresponding to the characteristic parameter, 
wherein the target operating frequency is previously determined, from a set of operating frequencies, that achieves a lowest root mean square value of currents and voltages at the wireless power transmitter under a same wireless power receiver output power, and 
configuring the operating frequency as the target operating frequency; 
the receiver coil that receives wireless power from the transmitter coil, deadtime information at the wireless power receiver; 
means for determining, based on the received deadtime information or the operating frequency, whether the operating frequency deviates from a target operating frequency range; and 
means for adjusting one or both of the operating frequency or the input voltage thereby causing the operating frequency to fall within the target operating frequency range.

Claim 19 (Currently Amended) The system of claim 17, wherein the means for determining, based on the received deadtime information or the operating frequency, whether the operating frequency deviates from the target operating frequency range comprises: 
means for retrieving [[a]]the target operating frequency from [[a]]the lookup table stored at a memory of the wireless power transmitter; and 
means for determining whether the operating frequency falls within a range around the target operating frequency.

Allowable Subject Matter
3.	Claims 1, 3-10 and 12-20 are allowed.
4.	The following is an examiner's statement of reasons for allowance.


Claims 8-10 and 12-16 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a memory configured to store a lookup table that stores a characteristic parameter of a transmitter coil or a receiver coil, and a target operating frequency corresponding to the characteristic parameter, wherein the target operating frequency is previously determined, from a set of operating frequencies, that achieves a lowest root mean square value of currents and voltages at a wireless power transmitter under a same wireless power receiver output 

Claims 17-20 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…determining a characteristic parameter of the transmitter coil or a receiver coil, retrieving, from a lookup table, a target operating frequency corresponding to the characteristic parameter, wherein the target operating frequency is previously determined, from a set of operating frequencies, that achieves a lowest root mean square value of currents and voltages at the wireless power transmitter under a same wireless power receiver output power, and configuring the operating frequency as the target operating frequency; means for receiving, from a wireless power receiver having the receiver coil that receives wireless power from the transmitter coil, deadtime information at the wireless power receiver; means for determining, based on the received deadtime information or the operating frequency, whether the operating frequency deviates from a target operating frequency range; and means for adjusting one or both of the operating frequency or the input voltage thereby 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Richard Tan/
Primary Examiner, Art Unit 2849